Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement

Receipt is acknowledged of the Amendment filed June 20, 2022.


Reasons for Allowance
Claims 4-12 and 15-22 are allowable over the prior art of record.
The following is an examiner's statement of reasons for allowance: the best prior art of record, Cao et al., taken alone or in combination of other references, does not teach or fairly suggest a physically unclonable function (PUF) comprising, among other things, wherein the circuitry is positioned so that an analog output current (Iout) from each individual FET is convertible to an analog output voltage (Vout), as set forth in the independent claim 1; a method of fabricating a physically unclonable function (PUF), the method comprising: wherein the circuitry is configured so that an analog output current (Iout) from each individual FET is convertible to an analog output voltage (Vout), as set forth in the independent claim 15 and performing a first reconfiguration of the FETs by application of a first preselected voltage to the FETs for a first preselected period of time; and performing a second reconfiguration of the FETs after the first reconfiguration of the FETs is performed by application of a second preselected voltage to the FETs for a second preselected period of time, as set forth in the independent claim 21.  The claims dependent on the above-discussed independent claims are allowable also because of their dependency on patentable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL D CHANG/Primary Examiner, Art Unit 2844